NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50058

                Plaintiff-Appellee,             D.C. No.
                                                5:14-cr-00136-VAP-1
 v.

HECTOR GARCIA, AKA Hector Armando               MEMORANDUM*
Garcia,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Virginia A. Phillips, Chief Judge, Presiding

                            Submitted March 4, 2019**
                              Pasadena, California

Before: FERNANDEZ and OWENS, Circuit Judges, and DONATO,*** District
Judge.

      Hector Garcia appeals from his 144-month sentence imposed at resentencing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable James Donato, United States District Judge for the
Northern District of California, sitting by designation.
for his convictions for two counts of being a felon in possession of firearms or

ammunition, in violation of 18 U.S.C. § 922(g)(1). As the parties are familiar with

the facts, we do not recount them here. We affirm.1

        1.     Garcia argues that the district court violated his due process right to a

fair tribunal by creating the appearance at resentencing that it had prejudged the 18

U.S.C. § 3553(a) factors before considering any new mitigating information.

See Williams v. Pennsylvania, 136 S. Ct. 1899, 1909 (2016) (“Both the appearance

and reality of impartial justice are necessary to the public legitimacy of judicial

pronouncements and thus to the rule of law itself.”). However, the district court’s

comments and actions relied on by Garcia are insufficient to demonstrate a due

process violation. See Liteky v. United States, 510 U.S. 540, 555 (1994) (noting

that, in the absence of any evidence of some extrajudicial source or bias, “judicial

remarks during the course of a trial that are critical or disapproving of, or even

hostile to, counsel, the parties, or their cases, ordinarily do not support a bias or

partiality challenge”). The record reflects that the district court considered new

mitigating information and did not limit its analysis at resentencing to its prior

findings at the original sentencing.

        2.     Garcia also challenges his enhancements under the Sentencing

Guidelines based on firearms and marijuana found in the garage at a house in


1
    We grant Garcia’s motion to supplement his opening brief. Dkt. No. 33.

                                            2
Riverside. However, the district court did not clearly err in finding that Garcia

constructively possessed the firearms and marijuana. See United States v. Gasca-

Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc) (stating that factual findings at

sentencing are reviewed for clear error). “To demonstrate constructive possession

the government must prove a sufficient connection between the defendant and the

contraband to support the inference that the defendant exercised dominion and

control over the [contraband].” United States v. Cazares, 121 F.3d 1241, 1245 (9th

Cir. 1997) (citation omitted). Despite Garcia’s contention that he and his family

had recently moved out of the Riverside house, the district court did not clearly err

in finding that Garcia was still living at the Riverside house at the time of the

search revealing the contraband. The district court also did not clearly err in

inferring that Garcia had dominion and control over the firearms and marijuana

found in the garage.

      3.     Garcia argues that the district court failed to adequately explain his

sentence and consider his new mitigating evidence at resentencing. However, the

district court’s explanation for Garcia’s within-Guidelines 144-month sentence was

legally sufficient, and the court was not required to more explicitly address

Garcia’s mitigating arguments. See United States v. Sandoval-Orellana, 714 F.3d

1174, 1181 (9th Cir. 2013) (“If the record ‘makes clear that the sentencing judge

listened to each argument’ and ‘considered the supporting evidence,’ the district


                                           3
court’s statement of reasons for the sentence, although brief, will be ‘legally

sufficient.’” (quoting Rita v. United States, 551 U.S 338, 358 (2007))).

      Further, contrary to Garcia’s contention, the district court did not base his

sentence on any clearly erroneous facts. See Gall v. United States, 552 U.S. 38, 51

(2007) (listing “selecting a sentence based on clearly erroneous facts” as a

“significant procedural error”). For example, the court’s statement that “[t]he guns

and the ammunition were scattered throughout the house along with children’s

toys” is supported by the record.

      As Garcia concedes, his Apprendi argument is barred by controlling

precedent, but he preserves it for further review. See United States v. Fitch, 659

F.3d 788, 794-95 (9th Cir. 2011).

      AFFIRMED.




                                          4